Citation Nr: 0105644	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for sesamoiditis of the 
left great toe, secondary to service-connected residuals of a 
fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty for training from July 1978 
to December 1978 and on active duty from January 1980 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, denying the 
veteran's claim for service connection for sesamoiditis of 
the left great toe, secondary to service-connected residuals 
of a fracture of the left ankle, as not well grounded.  

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
it would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Rather, a remand in this case is 
required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

As well, there appears to be conflicting medical evidence as 
to the etiology of the veteran's sesamoiditis of the left 
great toe.  Specifically, one treating medical professional 
offers diagnoses as to a possible link between the veteran's 
sesamoiditis of the left great toe and limited motion caused 
by or surgery undertaken for his service-connected left ankle 
fracture.  Such is juxtaposed with an opinion from a 
physician on a VA medical examination undertaken in January 
1999 that the veteran's left foot sesamoiditis is not due to 
or aggravated by his left ankle disorder.  It is noteworthy 
as well that neither the treating private practitioner, nor 
the VA physician, has furnished any rationale whatsoever for 
their opinions.  Based on the foregoing, further medical 
input is felt to be in order so as to satisfy the VA's duty-
to-assist obligation under the VCAA.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for 
sesamoiditis of the left great toe, 
secondary to service-connected residuals 
of a fracture of the left ankle.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
evidence from medical professionals as to 
the existence of a direct, causal 
relationship between the entities in 
question.  That evidence might also 
include medical data or opinions from 
medical professionals as to an increase 
in severity of the veteran's sesamoiditis 
of the left great toe caused by service-
connected disability of the left ankle, 
such as might be indicative of an 
aggravation of the sesamoiditis.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals who have 
evaluated and/or treated him for 
sesamoiditis of the left great toe since 
its inception.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request.  All VA treatment 
records, not already on file, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should also attempt to make 
direct contact with R. Wieczorek, DPM, 
826 Parade Street, Erie, Pennsylvania, in 
order to clarify earlier diagnoses 
offered by his medical staff as to the 
relationship between sesamoiditis of the 
veteran's left great toe and his service-
connected fracture of the left ankle and 
the basis of such diagnoses.  Such 
medical provider should be asked to 
respond to the query of whether it is at 
least as likely as not that the veteran's 
left ankle fracture or treatment therefor 
is the direct cause of his sesamoiditis 
of the left great toe, and, in the 
alternative, whether it is at least as 
likely as not that the left ankle 
fracture has resulted in an increased 
level of severity of the sesamoiditis of 
left great toe.  The basis of any such 
opinion must also be fully noted and it 
is requested that the medical 
professional incorporate the italicized 
standard of proof in any response.  

5.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of orthopedics 
for the purpose of determining the nature 
and etiology of the veteran's 
sesamoiditis of the left great toe.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies, including X-rays of the affected 
areas, must also be accomplished if 
deemed warranted by the examiner.  All 
diagnoses are then to be fully set forth. 

It is requested that the orthopedist 
offer a professional opinion, with full 
supporting rationale, as to the 
following:  

(a)  Whether it is at least as 
likely as not that the 
veteran's service-connected 
residuals of a left ankle 
fracture or treatment therefor 
are the direct cause of his 
sesamoiditis of the left great 
toe?

(b)  Whether it is at least as 
likely as not that the 
veteran's service-connected 
residuals of a left ankle 
fracture or treatment therefor 
have resulted in an increase in 
severity of the his 
sesamoiditis of the left great 
toe, such a might constitute 
aggravation of the 
sesamoiditis?  If aggravated, 
the degree of aggravation 
should be quantified, if 
feasible.

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  Lastly, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for sesamoiditis of the left 
great toe, secondary to service-connected 
residuals of a fracture of the left ankle, 
on the basis of all the evidence on file 
and all governing legal authority, 
including the 

VCAA and all pertinent case law.  This 
should include consideration of Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
			
					(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

